



Exhibit 10.3


CALADRIUS BIOSCIENCES, INC.


FORM OF SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (“Agreement”) is made as of September 14,
2016 (the “Effective Date”), by and among Caladrius Biosciences, Inc., a
Delaware corporation (the “Company”), and each of those persons and entities,
severally and not jointly, listed as a Purchaser on the Schedule of Purchasers
attached as Exhibit A hereto (the “Schedule of Purchasers”). Such persons and
entities are hereinafter collectively referred to herein as “Purchasers” and
each individually as a “Purchaser.”


AGREEMENT


In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser (severally and not jointly) hereby
agree as follows:


SECTION 1.AUTHORIZATION OF SALE OF SHARES.


The Company has authorized the sale and issuance of 1,059,322 shares of its
Common Stock, par value $0.001 per share (the “Common Stock”), on the terms and
subject to the conditions set forth in this Agreement. The shares of Common
Stock sold hereunder at the Initial Closing (as defined below) shall be referred
to as the “Initial Shares” and the shares of Common Stock sold hereunder at the
Second Closing (as defined below) shall be referred to as the “Second Closing
Shares,” and together with the Initial Shares, the “Shares.”


SECTION 2.AGREEMENT TO SELL AND PURCHASE THE SHARES.


2.1    Sale of Shares. At the Initial Closing and the Second Closing (both as
defined in Section 3), the Company will sell to each Purchaser, and each
Purchaser will purchase from the Company the number of Initial Shares and Second
Closing Shares, respectively, set forth opposite such Purchaser’s name on the
Schedule of Purchasers. The purchase price of one share of Common Stock is $4.72
and the aggregate purchase price for the Shares purchased by each Purchaser is
set forth opposite such Purchaser’s name on the Schedule of Purchasers. In the
event of any stock dividend, stock split, combination or other similar
recapitalization affecting the Common Stock after the effectiveness of this
Agreement and prior to the Initial Closing or the Second Closing, as the case
may be, the number of shares of Common Stock to be sold to a Purchaser in such
Closing and the purchase price for such Shares shall be appropriately adjusted
and Exhibit A attached hereto shall be updated accordingly.


2.2    Separate Agreement. Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Shares that appear on the Schedule of
Purchasers that relate to such Purchaser. The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Shares to each of the
Purchasers is a separate sale. The obligations of each Purchaser hereunder are
expressly not conditioned on the purchase by any or all of the other Purchasers
of the Shares such other Purchasers have agreed to purchase.


SECTION 3.CLOSINGS AND DELIVERY.


3.1    Closings. The closing of the purchase and sale of the Initial Shares
(which Initial Shares are set forth in the Schedule of Purchasers) pursuant to
this Agreement (the “Initial Closing”) shall be held on September 16, 2016 at
the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third
Avenue, New York, New York 10017, or on such other date and place as may be
agreed to by the Company and the Purchasers. The closing of the purchase and
sale of the Second Closing Shares (which Second Closing Shares are set forth in
the Schedule of Purchasers) pursuant to this Agreement (the “Second Closing”)
shall be held within ten (10) days following the satisfaction of the conditions
set forth in Section 7.5 hereof at the offices of Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., 666 Third Avenue, New York, New York 10017, or on such
other date and place as may be agreed to by the Company and the Purchasers
purchasing Second Closing Shares. At or prior to the Initial Closing and the
Second Closing, respectively, each Purchaser shall execute any related
agreements or other documents required to be executed hereunder, dated as of the
date of such Initial Closing or Second Closing (each a “Closing Date”). The
Initial Closing and the Second Closing are each referred to as a Closing and
collectively as the Closings.


3.2    Issuance of the Shares at the Closings. At the Initial Closing and Second
Closing, the Company shall issue or deliver to each Purchaser evidence of a book
entry position evidencing the Initial Shares and Second Closing Shares,
respectively, purchased by such Purchaser hereunder, registered in the name of
such Purchaser, or in such nominee name(s) as designated by such Purchaser,
representing the number of such Initial Shares and Second Closing Shares to be
purchased by such Purchaser at such Initial Closing and Second Closing,
respectively, as set forth in the Schedule of Purchasers against payment of the
purchase price for such Initial Shares and Second Closing Shares. The name(s) in
which the Shares are to be issued to each Purchaser are set forth in the
Purchaser Questionnaire and the Selling Stockholder Notice and Questionnaire in
the form attached hereto as Appendix I and II (the “Purchaser Questionnaire” and
the “Selling Stockholder Questionnaire”, respectively), as completed by each
Purchaser, which shall be provided to the Company no later than the Initial
Closing.


3.3    Delivery of the Registration Rights Agreement and Lock-Up Agreement. At
the Initial Closing, (i) the Company and each Purchaser shall execute and
deliver the Registration Rights Agreement in the form attached hereto as
Appendix III (the “Registration Rights Agreement”), with respect to the
registration of the Shares under the Securities Act of 1933, as amended (the
“Securities Act”) and (ii) each Purchaser shall execute and deliver to the
Company a Lock-Up Agreement in the form attached hereto as Appendix IV (the
“Lock-Up Agreement”).





--------------------------------------------------------------------------------







SECTION 4.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.


Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchasers as follows:


4.1    Organization and Standing. The Company (i) has been duly incorporated and
is validly existing as a corporation in good standing under the laws of
Delaware, has full corporate power and authority to own or lease, as the case
may be, and to operate its properties and conduct its business as presently
conducted, and (ii) is duly qualified to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction which requires such
qualification, except in the case of clause (ii) above, to the extent that the
failure to be so qualified or be in good standing would not reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), earnings, business, results of operations, prospects or properties
of the Company (a “Material Adverse Effect”).


4.2    Corporate Power; Authorization. The Company has all requisite corporate
power, and has taken all requisite corporate action, to execute and deliver this
Agreement and the Registration Rights Agreement (as defined below and
collectively, the “Transaction Documents”), sell and issue the Shares and carry
out and perform all of its obligations under the Transaction Documents. Each
Transaction Document constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights generally, (ii) as
limited by equitable principles generally, including any specific performance
and (iii) with respect to the Registration Rights Agreement, as rights to
indemnity or contribution may be limited by state or federal laws or public
policy underlying such laws. The Company has not received a written notification
that any proceeding has been instituted in any such jurisdiction, revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification, and to the Company’s knowledge, no proceeding has
been instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.
Except as disclosed in the SEC Documents, the Company does not own or control,
directly or indirectly, any corporation, association or other entity. Complete
and correct copies of the certificate of incorporation and bylaws of the Company
as in effect on the Effective Date have been filed by the Company with the SEC.


4.3    Issuance and Delivery of the Shares. The Shares have been duly authorized
and, when issued and paid for in compliance with the provisions of this
Agreement, will be validly issued, fully paid and non-assessable. Assuming the
accuracy of the representations made by each Purchaser in Section 5, the offer
and issuance by the Company of the Shares is exempt from registration under the
Securities Act. No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale or transfer of the Shares, except as may be required (i) under state or
other securities or blue sky laws or (ii) pursuant to the Registration Rights
Agreement.


4.4    SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d)
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) in the past
12 calendar months. As of their respective filing dates (or, if amended prior to
the date of this Agreement, when amended), all documents filed by the Company
with the Commission (the “SEC Documents”) complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder. None of the SEC Documents as of their
respective dates contained any untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents (the “Financial Statements”) present fairly in all material
respects the financial condition, results of operations and cash flows of the
Company as of the dates and for the periods indicated, comply as to form with
the applicable accounting requirements of the Act and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as otherwise noted therein).


4.5    Capitalization. The authorized capital stock of the Company consists of
500,000,000 shares of common stock and 20,000,000 shares of undesignated
Preferred Stock. As of the Effective Date, there are 10,000 shares of Preferred
Stock issued and outstanding and there are 5,925,379 shares of Common Stock
issued and outstanding and 10,999 shares issued and held by the Company as
treasury shares. There are no other shares of any other class or series of
capital stock of the Company issued or outstanding. The Company has no capital
stock reserved for issuance, except that, as of the Effective Date, there are
687,913 shares of Common Stock reserved for issuance pursuant to options
outstanding on such date pursuant to the Company’s 2015 Equity Compensation
Plan, 2009 Amended & Restated Equity Compensation Plan and 2003 Equity
Participation Plan (as well as any automatic increases in the number of shares
of the Company’s common stock reserved for future issuance under these plans)
and 362,650 shares of Common Stock reserved for issuance pursuant to existing
warrants to purchase shares of Common Stock. The issuance of Common Stock or
other securities pursuant to any provision of this Agreement will not give rise
to any preemptive rights, subscriptions or other rights, agreements,
arrangements or commitments of any character obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any shares of the
capital stock of the Company or other equity interests in the Company or any
securities convertible into or exchangeable for such shares of capital stock or
other equity interests, and there are no outstanding contractual obligations of
the Company to repurchase, redeem or otherwise acquire any shares of its capital
stock or other equity interests. There are no voting agreements or other similar
arrangements with respect to the Common Stock to which the Company is a party.
4.6    Litigation. No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that will





--------------------------------------------------------------------------------





have a Material Adverse Effect or that would otherwise be required to be
disclosed in the SEC Documents, whether or not arising from transactions in the
ordinary course of business.


4.7    Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents except for (a) the filing of a Form D with the
Commission under the Securities Act and compliance with the securities and blue
sky laws in the states and other jurisdictions in which shares of Common Stock
are offered and/or sold, which compliance will be effected in accordance with
such laws, (b) the rules of the NASDAQ Capital Market (“NASDAQ”) with respect to
the listing of the Shares and (c) the filing of one or more registration
statements and all amendments thereto with the Commission as contemplated by the
Registration Rights Agreement.


4.8    No Default or Consents. Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Shares) will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to, (i) the charter or by-laws of the Company,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company is a party or bound or to which its or their
property is subject, or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, except in the case of
clauses (ii) and (iii) above, for any conflict, breach or violation of, or
imposition that would not, individually or in the aggregate, have a Material
Adverse Effect.


4.9    No Material Adverse Change. Since December 31, 2015, except as disclosed
in Schedule 4.9 to the Schedule of Exceptions, and except as disclosed in the
SEC Documents, there have not been any changes, or developments that would
reasonably be expected to result in changes, in the authorized capital, assets,
liabilities, financial condition, business, Material Agreements or operations of
the Company from that reflected in the Financial Statements as of that date,
except changes in the ordinary course of business which have not been, either
individually or in the aggregate, materially adverse to the business,
properties, financial condition or results of operations of the Company.


4.10    No General Solicitation. Neither the Company nor, to the knowledge of
the Company, any person acting for the Company, has conducted any “general
solicitation” (as such term is defined in Regulation D) with respect to any of
the Shares being offered hereby. The Company will not distribute any offering
material in connection with the sale of the Shares prior to the Closing Date,
other than this Agreement, the Registration Rights Agreement and the SEC
Documents.


4.11    No Integrated Offering. Neither of the Company, nor any of its
affiliates nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
Company security, under circumstances that would adversely affect reliance by
the Company on Section 4(a)(2) of the Securities Act or require registration of
any of the Shares under the Securities Act or cause this offering of the Shares
to be integrated with prior offerings by the Company for purposes of the
Securities Act.


4.12    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith, including,
without limitation, Section 402 relating to loans.


4.13    Intellectual Property. The Company owns, possesses, licenses or has
other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Company’s business as now conducted or as proposed in the SEC
Documents to be conducted (the “Company Intellectual Property”). To the
knowledge of the Company, there are no rights of third parties to any Company
Intellectual Property, other than as licensed by the Company. To the knowledge
of the Company, there is no infringement by third parties of any Company
Intellectual Property. There is no pending or, to the Company’s knowledge,
threatened material action, suit, proceeding or claim by others challenging the
Company’s rights in or to any Company Intellectual Property. There is no pending
or, to the Company’s knowledge, threatened material action, suit, proceeding or
claim by others challenging the validity or scope of any Company Intellectual
Property. There is no pending or, to the Company’s knowledge, threatened
material action, suit, proceeding or claim by others that the Company infringes
or otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others. The Company is not aware of any facts required to
be disclosed to the U.S. Patent and Trademark Office (“USPTO”) which have not
been disclosed to the USPTO and which would preclude the grant of a patent in
connection with any patent application of the Company Intellectual Property or
could form the basis of a finding of invalidity with respect to any issued
patents of the Company Intellectual Property.


4.14    Compliance with NASDAQ Continued Listing Requirements. The Common Stock
is registered pursuant to Section 12(b) of the Exchange Act and is listed on the
NASDAQ and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the NASDAQ. Other than as disclosed in
the SEC Documents, the Company is in compliance with applicable NASDAQ continued
listing requirements. Other than as disclosed in the SEC Documents, there are no
proceedings pending or, to the Company’s knowledge, threatened against the
Company relating to the continued listing of the Common Stock on NASDAQ and the
Company has not received any notice of, nor to the Company’s knowledge is there
any reasonable basis for, the delisting of the Common Stock from NASDAQ. The
Company has taken all actions necessary to list the Shares for quotation on
NASDAQ, if necessary. The Company is in compliance with all corporate governance
requirements of the NASDAQ except for such non-





--------------------------------------------------------------------------------





compliance as would not, individually or in the aggregate, have a Material
Adverse Effect. The Company shall comply with all requirements of NASDAQ with
respect to the issuance of the Shares and the listing of the Shares on the
NASDAQ and such other securities exchange or automated quotation system, as
applicable. The sale and issuance of the Shares does not require stockholder
approval, including, without limitation, pursuant to the rules and regulations
of NASDAQ.


4.15    Disclosure. To the knowledge of the executive officers of the Company,
all due diligence materials regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company to
the Purchasers upon their request are, when taken together with the SEC
Documents and the Schedule of Exceptions, true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.


4.16    Contracts. Each franchise, contract or other document of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents under the Securities Act and the rules and regulations
promulgated thereunder (collectively, the “Material Contracts”) is so described
or filed.


4.17    Properties and Assets. The Company owns or leases all such properties as
are necessary to the conduct of its operations as presently conducted or
proposed to be conducted. Except as set forth in the SEC Documents: (i) the
Company has good and marketable title to all properties and assets described in
the SEC Documents as owned by it free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest, whether imposed by
agreement, contract, understanding, law, equity or otherwise, except for
Permitted Liens (as defined below) or where any failure to have good and
marketable title to such properties and assets, individually or in the
aggregate, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and (ii) the Company has valid and
enforceable leases, including without limitation any leases that are the subject
of any sale and leaseback arrangement, for all properties described in the SEC
Documents as leased by it, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. A “Permitted Lien” shall mean (i) liens for taxes not yet
due, (ii) mechanics liens and similar liens for labor, materials or supplies
incurred in the ordinary course of business for amounts that are not delinquent
and (iii) any liens that individually or in the aggregate are not material.


4.18    Compliance. Except as would not, individually or in the aggregate,
result in a Material Adverse Effect: (i) the Company is and has been in
compliance with statutes, laws, ordinances, rules and regulations applicable to
the Company for the ownership, testing, development, manufacture, packaging,
processing, use, labeling, storage, or disposal of any product manufactured by
or on behalf of the Company or out-licensed by the Company (a “Company
Product”), including without limitation, the Federal Food, Drug, and Cosmetic
Act, 21 U.S.C. § 301, et seq., the Public Health Service Act, 42 U.S.C. § 262,
similar laws of other governmental entities and the regulations promulgated
pursuant to such laws (collectively, “Applicable Laws”); (ii) the Company
possesses all licenses, certificates, approvals, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws and/or
for the ownership of its properties or the conduct of its business as it relates
to a Company Product and as described in the SEC Documents (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and the Company is not in violation of any term of any such Authorizations;
(iii) the Company has not received any written notice of adverse finding,
warning letter or other written correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other governmental entity alleging or
asserting noncompliance with any Applicable Laws or Authorizations relating to a
Company Product; (iv) the Company has not received written notice of any ongoing
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any governmental entity or third party alleging
that any Company Product, operation or activity related to a Company Product is
in violation of any Applicable Laws or Authorizations or has any knowledge that
any such governmental entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding, nor, to the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company that would reasonably be expected to require the
issuance of any such written notice or result in an investigation, corrective
action, or enforcement action by the FDA or similar governmental entity with
respect to a Company Product; (v) the Company has not received written notice
that any governmental entity has taken, is taking or intends to take action to
limit, suspend, modify or revoke any Authorizations or has any knowledge that
any such governmental entity has threatened or is considering such action with
respect to a Company Product; and (vi) the Company has filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company’s
knowledge, neither the Company nor any of its directors, officers, employees or
agents, has made, or caused the making of, any false statements on, or material
omissions from, any other records or documentation prepared or maintained to
comply with the requirements of the FDA or any other governmental entity.


4.19    Taxes. The Company has filed all tax returns that are required to be
filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business, except as
contemplated in the SEC Documents) and has paid all taxes required to be paid by
it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, except for any such assessment,
fine or penalty that is currently being contested in good faith or as would not
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as contemplated in the SEC Documents.


4.20    Transfer Taxes. There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Shares.


4.21    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as defined
in the Investment Company Act of 1940, as amended.





--------------------------------------------------------------------------------







4.22    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are
reasonable and customary in the business in which it is engaged; all policies of
insurance and fidelity or surety bonds insuring the Company or its businesses,
assets, employees, officers and directors are in full force and effect; the
Company is in compliance with the terms of such policies and instruments in all
material respects; and there are no claims by the Company under any such policy
or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; the Company has not been refused
any insurance coverage sought or applied for; and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.


4.23    Price of Common Stock. Neither the Company nor, to its knowledge, any of
its affiliates has taken, directly or indirectly, any action designed to or
which has constituted or which would reasonably be expected to cause or result,
under the Exchange Act or otherwise, in the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares.


4.24    Governmental Permits, Etc. The Company possesses all licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct its business, and the Company has not received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business.


4.25    Internal Control over Financial Reporting; Sarbanes-Oxley Matters. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal controls over
financial reporting are effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and the Company is not aware of any material weakness in its internal
controls over financial reporting. The Company maintains “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective.


4.26    Foreign Corrupt Practices. The Company is not nor, to the knowledge of
the Company, any director, officer, agent, or employee of the Company is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA.


4.27    Labor. No labor problem or dispute with the employees of the Company
exists or, to the knowledge of the Company, is threatened, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers or contractors, that could have a Material Adverse
Effect, whether or not arising from transactions in the ordinary course of
business, except as contemplated in the SEC Documents.


4.28    ERISA. None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur: (i)
a material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company compared to the amount of
such contributions made in the most recently completed fiscal year of the
Company; (ii) a material increase in the “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) of the Company compared to the amount of such obligations in the most
recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company related to their employment that could have a Material
Adverse Effect. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company may have any liability.


4.29    Environmental Laws. The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
has received and is in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its business and
(iii) has not received notice of any actual or potential liability under any
environmental law, except where such non-compliance with Environmental Laws,





--------------------------------------------------------------------------------





failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business. The
Company has not been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.


4.30    Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.


4.31    OFAC. The Company is not nor, to the knowledge of the Company, any
director, officer, agent or employee of the Company (i) is currently subject to
any sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanction Persons”) or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). The Company is not nor, to the knowledge of the Company, any
director, officer, agent, or employee of the Company or any of its subsidiaries,
is a person that is, or is 50% or more owned or otherwise controlled by a person
that is: (i) the subject of any Sanctions; or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions that broadly prohibit dealings with that country or territory
(currently, Cuba, Iran, North Korea, Sudan, and Syria) (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”). Except as has been
disclosed to the Purchasers or is not material to the analysis under any
Sanctions, the Company has not engaged in any dealings or transactions with or
for the benefit of a Sanctioned Person, or with or in a Sanctioned Country, in
the preceding three years, nor does the Company have any plans to increase its
dealings or transactions with Sanctioned Persons, or with or in Sanctioned
Countries.


4.32    Board Observer. For the period commencing on the date of the Initial
Closing and ending on the two year anniversary of the Initial Closing Date, the
Company shall make a good faith effort to invite a representative (the
“Observer”) of Sanford Health (“Sanford”) to attend meetings of its Board of
Directors, at Observer’s expense, as the Company sees fit at its discretion, in
a nonvoting observer capacity and, in this respect, shall give such Observer
copies of the notices, minutes, consents, and other materials that it provides
to its directors at the same time and in the same manner as provided to such
directors who attend such meetings; provided, however, that such Observer shall
agree to hold in confidence and trust and to act in a fiduciary manner with
respect to all information so provided.


4.33    Use of Proceeds From Sanford. After payment of 20% of gross proceeds
received by the Company from Sanford are paid to Oxford Finance, LLC (“Oxford”)
if contractually required by the Company’s agreement with Oxford, the remainder
of such proceeds will be applied solely to the advancement of the Company’s
development of CLBS03 (i.e., The Sanford Project: T-Rex Study (the “Study”)) and
the direct and indirect working capital needs of supporting such Study,
including, but not limited to, all direct and indirect Study research and
development activities, in house clinical development infrastructure and
personnel expenses, product manufacturing costs and clinical trial expenses.


SECTION 5.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.


5.1    Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:


(a)Such Purchaser (if an entity) is a validly existing corporation, limited
partnership or limited liability company and has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations hereunder and thereunder, and to invest in the Shares
pursuant to this Agreement.


(b)Such Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Shares and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby. Such Purchaser has had an
opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Shares, and has conducted and completed its own independent due
diligence. Such Purchaser acknowledges that the Company has made available the
SEC Documents. Based on the information such Purchaser has deemed appropriate,
and without reliance upon any Placement Agent, it has independently made its own
analysis and decision to enter into the Transaction Documents. Such Purchaser is
relying exclusively on its own sources of information, investment analysis and
due diligence (including professional advice it deems appropriate) with respect
to the execution, delivery and performance of the Transaction Documents, the
Shares and the business, condition (financial and otherwise), management,
operations, properties and prospects of the Company, including but not limited
to all business, legal, regulatory, accounting, credit and tax matters.


(c)The Shares to be received by such Purchaser hereunder will be acquired for
such Purchaser’s own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of the Securities
Act. Such Purchaser understands that the Shares are characterized as “restricted
securities” under the U.S. federal securities laws





--------------------------------------------------------------------------------





inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Purchaser will not, directly or indirectly,
offer, sell transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the securities
purchased hereunder except in compliance with the Securities Act, applicable
blue sky laws, and the rules and regulations promulgated thereunder.


(d)Such Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act. Such Purchaser has determined based on its own
independent review and such professional advice as it deems appropriate that its
purchase of the Shares and participation in the transactions contemplated by the
Transaction Documents (i) have been duly authorized and approved by all
necessary action and (ii) do not and will not violate or constitute a default
under such Purchaser’s charter, by-laws or other constituent document by which
such Purchaser is bound.


(e)The execution, delivery and performance by such Purchaser of the Transaction
Documents to which such Purchaser is a party have been duly authorized and each
has been duly executed and when delivered will constitute the valid and legally
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and by
general equitable principles.


(f)Purchaser is not a broker or dealer registered pursuant to Section 15 of the
Exchange Act (a “registered broker-dealer”) and is not affiliated with a
registered broker dealer. Purchaser is not party to any agreement for
distribution of any of the Shares.


(g)    Purchaser shall have completed or caused to be completed and delivered to
the Company at no later than the Closing Date, the Purchaser Questionnaire and
the Selling Stockholder Questionnaire for use in preparation of the Registration
Statement, and the answers to the Purchaser Questionnaire and the Selling
Stockholder Questionnaire are true and correct in all material respects as of
the date of this Agreement and will be true and correct as of the Closing Date
and the effective date of the Registration Statement; provided that the
Purchasers shall be entitled to update such information by providing notice
thereof to the Company before the effective date of such Registration Statement.


(h)    Such Purchaser has no present intent to effect a “change of control” of
the Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.


(i)    Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.


(j)    Such Purchaser did not learn of the investment in the Shares as a result
of any general solicitation or general advertising.


(k)    Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.


5.2    Other than consummating the transactions contemplated hereunder, such
Purchaser has not, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly executed any purchases
or sales, including all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock) (“Short Sales”), of the
securities of the Company during the period commencing as of the time that such
Purchaser discussed with the Company the transactions contemplated hereby and
ending immediately prior to the Effective Date. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement. Other than to other
persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.


5.3    Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Shares constitutes legal, tax or investment advice. Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares.
    
5.4    Legends.
(a)    Purchaser understands that, until such time as the Shares have been sold
pursuant to the Registration Statement or the Shares may be sold pursuant to
Rule 144 under the Securities Act (“Rule 144”) without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the book entry notations evidencing the Shares may bear one or more legends in
substantially the following form and substance:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS
AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION





--------------------------------------------------------------------------------





REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”


(b)    The Company agrees that at such time as such legend is no longer required
under this Section, it will, no later than five business days following the
delivery by a Purchaser to the Company, or the Company’s transfer agent, of a
certificate representing Shares, bearing a restrictive legend, together with
such representations and covenants of such Purchaser or such Purchaser’s
executing broker as the Company may reasonably require in connection therewith,
deliver or cause to be delivered to such Purchaser a book entry position
representing such shares or, at the Purchaser’s request, a certificate that is
free from any legend referring to the Securities Act. For the avoidance of
doubt, the Company shall have the same foregoing requirement and obligations in
the event the Shares are initially issued in book entry form with “stop
transfer” or similar restricting instructions. The Company shall not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Shares subject to legend removal hereunder shall be transmitted
by the transfer agent of the Company to the Purchasers by crediting the account
of such Purchaser’s prime broker with the Depository Trust Company. All costs
and expenses related to the removal of the legends and the reissuance of any
Shares shall be borne by the Company.


(c)    The restrictive legend set forth in this section above shall be removed
and the Company shall issue a certificate or book entry position without such
restrictive legend or any other restrictive legend to the holder of the
applicable shares upon which it is stamped or issue to such holder by electronic
delivery with the applicable balance account at the Depository Trust Company
(“DTC”) or in physical certificated shares, if appropriate, if (i) such Shares
are registered for resale under the Securities Act (provided that, if the
Purchase is selling pursuant to the effective registration statement registering
the Shares for resale, the Purchaser agrees to only sell such Shares during such
time that such registration statement is effective and such Purchaser is not
aware or has not been notified by the Company that such registration statement
has been withdrawn or suspended, and only as permitted by such registration
statement); (ii) such Shares are sold or transferred pursuant to Rule 144 (if
the transferor is not an affiliate of the Company); or (iii) such Shares are
eligible for sale without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
securities and without volume or manner-of-sale restrictions. Subject to receipt
of such representations, and covenants as are contemplated hereby, following the
earlier of (i) the effective date of the Registration Statement or (ii) Rule 144
becoming available for the resale of the Shares, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to the Shares and without volume or manner-of-sale restrictions, the
Company shall issue to the Company’s transfer agent the instructions with
respect to legend removal consistent with this Section. Any fees (with respect
to the transfer agent, the Company’s counsel or otherwise) associated with the
issuance of such opinion or the removal of such legend shall be borne by the
Company.


5.5    Restricted Securities. Purchaser understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, such Purchaser represents
that it is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.
    
SECTION 6.    CONDITIONS TO COMPANY’S OBLIGATIONS AT THE INITIAL CLOSING AND
SECOND CLOSING.


The Company’s obligation to complete the sale and issuance of the Initial Shares
and Second Closing Shares and deliver the Initial Shares and Second Closing
Shares to each Purchaser, individually, as set forth in the Schedule of
Purchasers at the Initial Closing and Second Closing, respectively, shall be
subject to the following conditions to the extent not waived by the Company:


6.1    Receipt of Payment. The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Initial Shares or Second Closing Shares being purchased
by such Purchaser at the Initial Closing or Second Closing Shares, respectively,
as set forth in the Schedule of Purchasers.


6.2    Representations and Warranties. The representations and warranties made
by the Purchasers in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.


6.3    Receipt of Executed Documents. Such Purchaser shall have executed and
delivered to the Company at the Initial Closing the Registration Rights
Agreement, the Purchaser Questionnaire, the Selling Stockholder Questionnaire
and the Lock-Up Agreement.





--------------------------------------------------------------------------------







SECTION 7.    CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE INITIAL CLOSING AND
SECOND CLOSING.


Each Purchaser’s obligation to accept delivery of the Initial Shares and Second
Closing Shares and to pay for the Initial Shares and Second Closing Shares shall
be subject to the following conditions to the extent not waived by such
Purchaser:


7.1    Representations and Warranties Correct. The representations and
warranties made by the Company in Section 4 hereof shall be true and correct as
of, and as if made on, the date of this Agreement and as of the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.


7.2    Receipt of Executed Registration Rights Agreement. The Company shall have
executed and delivered to the Purchasers the Registration Rights Agreement.


7.3    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.


7.4    Stop Orders. No stop order or suspension of trading shall have been
imposed by the NASDAQ Capital Market, the SEC or any other governmental
regulatory body with respect to public trading in the Common Stock.


7.5    Sanford Project: T-Rex Study. Each Purchaser’s obligation to accept
delivery of the Second Closing Shares and to pay for the Second Closing Shares
shall be subject to the following conditions, and a receipt of a certification
of the Company’s chief executive officer that the following conditions have been
met, (i) there being no Material Adverse Effect and no material adverse change
in the FDA approval process or progress related to CLBS03 (the Sanford Project:
T-Rex Study) and (ii) there having been enrolled at least 70 subjects in the
Company’s Phase 2 CLBS03 Study.


SECTION 8.    Termination of Obligations to Effect Closing; Effects.


8.1    The obligations of the Company, on the one hand, and the Purchasers, on
the other hand, to effect the Closings shall terminate as follows:


(a)    Prior to the Second Closing, upon the mutual written consent of the
Company and each of the Purchasers that agreed to purchase, or following the
Initial Closing have purchased, the Initial Shares pursuant to this Agreement;


(b)    Following the Second Closing, upon the mutual written consent of the
Company and the Purchasers that have purchased a majority of the Shares pursuant
to this Agreement;


(c)    By the Company with respect to any Closing if any of the conditions set
forth in Section 6 applicable to such Closing shall have become incapable of
fulfillment with respect to each Purchaser, and shall not have been waived by
the Company; or


(d)    With respect to the Initial Closing, by a Purchaser (with respect to
itself only) if any of the conditions set forth in Section 7 shall have become
incapable of fulfillment, and shall not have been waived by the Purchaser, prior
to the Initial Closing; or


(e)    With respect to the Second Closing, by a Purchaser (with respect to
itself only) if (i) any of the conditions set forth in Section 7 shall have
become incapable of fulfillment, and shall not have been waived by the
Purchaser, prior to the Second Closing, or (ii) the Second Closing has not
occurred by the second anniversary of the Effective Date; provided, however,
that, except in the case of clauses (a) and (b) above, the party seeking to
terminate its obligation to effect a Closing shall not then be in breach of any
of its representations, warranties, covenants or agreements contained in this
Agreement or the other Transaction Documents if such breach has resulted in the
circumstances giving rise to such party’s seeking to terminate its obligation to
effect such Closing.


8.2    Nothing in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.


SECTION 9.    BROKER'S FEES.


The Company and each Purchaser (severally and not jointly) hereby represent that
there are no brokers or finders entitled to compensation in connection with the
sale of the Shares.


SECTION 10.    INDEMNIFICATION.


10.1    Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Purchasers, each of their respective directors, members,
officers, employees, representatives, agents and advisors and each Person, if
any, who





--------------------------------------------------------------------------------





controls any Purchaser within the meaning of the Securities Act (each, an
“Indemnified Party”), against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Indemnified Party may become subject
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based in
whole or in part on any inaccuracy in the representations and warranties of the
Company contained in this Agreement or any failure of the Company to perform its
obligations hereunder, and will reimburse each Indemnified Party for legal and
other expenses reasonably incurred as such expenses are reasonably incurred by
such Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained in Section 6 above respecting sale of the
Shares, or (ii) the inaccuracy of any representations made by such Indemnified
Party herein.


10.2    Indemnification by Purchasers. Each Purchaser shall severally, and not
jointly, indemnify and hold harmless the Company, each of its directors and each
Person, if any, who controls the Company within the meaning of the Securities
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors or each of its controlling Persons may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Purchaser) insofar as such losses, claims, damages, liabilities
or expenses (or actions in respect thereof as contemplated below) arise out of
or are based upon (i) any failure by such Purchaser to comply with the covenants
and agreements contained in Section 7 above respecting the sale of the Shares
unless such failure by such Purchaser is directly caused by the Company’s
failure to provide written notice of a Suspension to such Purchaser or (ii) the
inaccuracy of any representation made by such Purchaser herein, in each case
only to the extent of its investment made herein, and will reimburse the
Company, each of its directors, and each of its controlling Persons for any
legal and other expense reasonably incurred, as such expenses are reasonably
incurred by the Company, each of its directors, and each of its controlling
Persons in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the aggregate amount payable by the Purchasers pursuant to this
Section 10.2 (whether for indemnity, reimbursement of expenses or otherwise)
shall not exceed the total purchase price paid by such Purchaser for the Shares.
No Purchaser shall be liable for the indemnification obligations of any other
Purchaser.


SECTION 11.    NOTICES.


All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:


if to the Company, to:


Caladrius Biosciences, Inc.
106 Allen Road, Fourth Floor
Basking Ridge, New Jersey 07920
Attention: General Counsel
Facsimile: (646) 417-6860
E-Mail: tgirolamo@caladrius.com


with a copy (which shall not constitute notice) to:


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention: Jeffrey P. Schultz, Esq.
Facsimile: (212) 983-3115
E-Mail: JSchultz@mintz.com


or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and


(a)    if to the Purchasers, at the address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.


SECTION 12.    MISCELLANEOUS.


12.1    Waivers and Amendments. Neither this Agreement nor any provision hereof
may be changed, waived, discharged, terminated, modified or amended except upon
the written consent of the Company and holders of at least a majority of the
Shares.


12.2    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.







--------------------------------------------------------------------------------





12.3    Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.


12.4    Replacement of Shares. If the Shares are certificated and any
certificate or instrument evidencing any Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Company’s transfer agent of such
loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.


12.5    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group, or are deemed affiliates (as such term is defined under the Exchange
Act) with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.


12.6    Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of South Dakota, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Sioux Falls, District of
South Dakota. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Sioux Falls,
District of South Dakota for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


12.7    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.


12.8    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


12.9    Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.


12.10    Payment of Fees and Expenses. Each of the Company and the Purchasers
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby. If any action at law
or in equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.


12.11    Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the Company or
the Purchasers and the Closings.


12.12    Assignment. The rights and obligations of the parties hereto shall
inure to the benefit of and shall be binding upon the authorized successors and
permitted assigns of each party. No party may assign its rights or obligations
under this Agreement or designate another person (i) to perform all or part of
its obligations under this Agreement or (ii) to have all or part of its rights
and benefits under this Agreement, in each case without the prior written
consent of the other party, provided, however, that a Purchaser may assign its
rights hereunder with respect to any Shares transferred to a “Qualified Holder”
pursuant to and in compliance with Section 7(g) of the Registration Rights
Agreement, and may designate such Qualified Holder to perform the





--------------------------------------------------------------------------------





duties of the Purchaser hereunder with respect to such transferred Shares;
provided further that irrespective of such transfer and designation the
Purchaser shall remain obligated hereunder with respect to all of such
Purchaser’s purchased Shares. In the event of any assignment in accordance with
the terms of this Agreement, the assignee shall specifically assume and be bound
by the provisions of the Agreement by executing and agreeing to an assumption
agreement reasonably acceptable to the other party.


12.13    Representation by Counsel. Each party hereto acknowledges that it has
been advised by legal and any other counsel retained by such party in its sole
discretion. Each party acknowledges that such party has had a full opportunity
to review this Agreement and all related agreements and to negotiate any and all
such documents in its sole discretion, without any undue influence by any other
party hereto or any third party.


12.14    No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.




[signature pages follow]

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
                    
CALADRIUS BIOSCIENCES, INC.




By:     ________________________________        
Name:     ________________________________
Title:     ________________________________






PURCHASERS:
 




 
By: _________________________________
 
Name: _________________________________
 
Title: _________________________________
 
 
 
Address:


Fax: ______________________________
 
E-Mail: ______________________________








--------------------------------------------------------------------------------





EXHIBIT A
SCHEDULE OF PURCHASERS




Purchaser
Consideration to be Paid to the Company for the Initial Shares
Initial Shares to be Purchased from the Company (1)
Consideration to be Paid to the Company for the Second Closing Shares
Second Closing Shares to be Purchased from the Company (1)
Total Consideration to be Paid to the Company for the Shares
Total Shares to be Purchased from the Company
 
$
 
$
 
$
 






